Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/22 has been entered.
 
Applicant’s amendment filed 8/8/22 is acknowledged and has been entered.

Claims 8 and 10-12 are presently being examined.

2.  Applicant’s amendment filed 8/8/22 has overcome the prior rejection of record of claims 10 and 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (new matter). Applicant has amended claim 10 to recite a ng/ml concentration range, consistent with the originally filed disclosure.

3.  Applicant is reminded that Applicant had amended the claims to recite the limitation “KE/ml” when referring to the concentration of OK432 (see instant base claim 8).  There is no definition for this term; however the Examiner had made of record the following references:

     a)  Mazloumoglu, M.R. (Int. J. Open Access Orolaryngology, 2017, 1(2): 1-3) who teaches that 0.1 mg of OK432 is defined as 1 Klinische Einheit (KE) unit (see page 2 at the 2nd full paragraph at column 1), with the Ogita et al  reference (#8) published in 1987 as the source of the said definition; and

     b)  Hasan and Rizwan (Sultan Qaboos University Med J., 2018, 18(1):  e88-92, Epub4) who teach that one KE or one Klinische Einheit equals 0.1 mg of freeze-dried streptococci containing approximately 1 x 108 cells (paragraph spanning columns 1-2 on page 88).

4.  Applicant is reminded that the Examiner had made of record evidence for commercial availability of the 3G8 and B73.1 anti-CD16 antibodies:

Biolegend 1 (2018, 7 pages for 3G8) and Biolegend 2 (2014, 6 pages, for B73.1).

5.  35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” 

The specification contains disclosures which are not clear, concise and exact, i.e., the specification discloses the anti-human CD16 monoclonal antibody termed “3G8”, e.g., at [0073], [0120] ) and also discloses what appears to be the same antibody, but termed “3GB”, e.g., “(Clone 3 GB, Beckman Coulter, Inc.) “at ([0174]).  The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 

Evidentiary reference Beckman Coulter (2022) discloses the anti-CD16 monoclonal antibody “3G8” but there is no evidence of record for an anti-CD16 antibody named “3GB” that is sold by Beckman Coulter.   

6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO2011096504 A1 (publication date 8/11/2011, of record) (as evidenced by an English language translation of WO2011096504 A1) in view of Wilcox et al  (J. Immunology, 2002, 169:  4230-4236, of record), Khort et al  (Blood, 2011, 117(8): 2423-2432), and Galatiuc et al (Cell. Immunol. 1995, 163: 167-177), and as evidenced by an admission in the specification at [0174].

Claim interpretation:  The specification discloses that “the term “enrichment” means to grow and/or activate cells or to have grown and/or activated cells.  In the present specification, the term “activation” means to enhance or potentiate functions possessed by cells, particularly, NK cells.  Examples thereof include to enhance or potentiate cytotoxic function and the expression of NK cell surface receptors involved in activity and/or growth.”  (See [0057]).  Thus, the definition in the specification broadly encompasses NK cell growth, activation, potentiation of any function possessed by NK cells, including enhancement or potentiation of cytotoxic function, and/or upregulation or expression of NK cell surface receptors involved in activity and/or growth.  Also note the open transitional phrase “comprising” recited in the instant claims opens the claimed composition or kit to include additional components or ingredients.  Also note that instant dependent claim 10 recites a bisphosphate derivative in the alternative to or union with a particular anti-CD3 antibody; therefore the composition only need have one or the other said ingredient. 

WO2011096504 A1 teaches a composition for enhancing NK cells from PBMCs comprising an anti-CD16 antibody, OK432, zoldronic acid, and IL-2 (claim 7, [0029]-[0031]) an NK cell enhanced blood production kit comprising the same said ingredients (claim 8, [0033]-[0035]).  WO2011096504 A1 teaches that the final concentration of OK432 is for example, 0.005 KE/ml to 0.02 KE/ml, preferably 0.0008 KE/ml to 0.015 KE/ml ([0069]).  WO2011096504 A1 teaches that the final concentration of IL-2 may be preferably in the range from 700 units/ml to 2000 units/ml ([0070]) (an overlapping range to that recited in the instant claims).  WO2011096504 A1 exemplifies using a final concentration of anti-CD16 antibody of 1 ug/ml ([0124], [0125], [0133], [0134]) (a concentration that falls within the instantly recited range), wherein the anti-CD16 antibody is (clone 3GB, Beckman Coulter) ([0115]).  WO2011096504 A1 teaches that a bisphosphonate derivative or salt thereof or hydrate thereof can also be used in addition to the aforementioned ingredients to produce an NK cell-enriched blood product, wherein the bisphosphonate derivative is selected from the group consisting of zoledronic acid, pamidronic acid, alendronic acid, risedronic acid, ibandronic acid, and incadronic acid, and etidronic acid, and compositions and kits comprising the said ingredients ([0029]-[0034], [0057], [0058], [0068], [0094], [0095], [0097]-[0099]).  WO2011096504 A1 teaches that the concentration range for the bisphosphonate is from 3 uM/ml to 7 uM/ml ( [0068]) (the same range as is recited in instant dependent claim 10).   WO2011096504 A1 teaches that the term “simulating” refers to contacting the NK cell growth-stimulating factors with NK cells to thereby induce the growth/activation of the NK cells ([0093]).  (See entire reference).  Note that the locations of the cited teachings refer to the locations in the provided translation, and the citations are exemplary, as the teachings may additionally also be found in other locations throughout the reference.

The admission in the specification at [0174] is that the anti-CD16 antibody (Clone 3 GB) is from Beckman Coulter, Inc.   Evidentiary reference Beckman.com (2022) teaches that their anti-CD16 antibody is termed “3G8” (The term “3G8” also appears in the instant specification to designate the anti-CD16 antibody, e.g., at [0073] and [0120]).  

WO2011096504 A1 does not teach wherein the composition and kit also comprise an anti-CD137 antibody that is 4B4-1.

Wilcox et al  teach that cross-linking NK cells by anti-CD137 antibody at a concentration of 5 ug/ml in the presence of IL-2 induced proliferation of NK cells.  Wilcox et al  teach that CD137 signaling by agonistic monoclonal antibody enhances NK cell proliferation (see entire reference, especially paragraph spanning pages 4231-4232, third full paragraph at column 1 on page 4231, first full paragraph at column 1 on page 4232).  

Kohrt et al  teach that antibody 4B4-1 is an agonistic anti-CD137 monoclonal antibody that reacts with human NK cells  (see entire reference, especially last paragraph at column 2 on page 2425).  

Galatiuc et al teach that the anti-CD16 monoclonal antibodies 3G8 and B73.1 have agonistic effects on human NK cells (see entire reference, especially abstract, materials and methods full paragraphs at column 2 on page 168).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have added the agonist anti-CD137 antibody 4B4-1 taught by Kohrt et al to the composition or kit taught by the primary art reference WO2011096504 A1, and to have kept in the composition and kit, the anti-CD16 agonist 3G8 antibody taught by the primary art reference and also by Galatiuc et al, or to have substituted the anti-CD16 agonist 3G8 antibody with the anti-CD16 agonist B73.1 antibody taught by Galatiuc et al. 

One of ordinary skill in the art would have been motivated to do this in order to produce a composition and kit to effectively stimulate human NK cells, and with a reasonable expectation of success in doing so, as the factors of the composition and kit are taught to stimulate NK cells.

8.  Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO2011096504 A1 (publication date 8/11/2011) (as evidenced by an English language translation of WO2011096504 A1) in view of Wilcox et al  (J. Immunology, 2002, 169:  4230-4236, of record), Khort et al  (Blood, 2011, 117(8): 2423-2432), Galatiuc et al (Cell. Immunol. 1995, 163: 167-177),  and Sutlu et al (Cytotherapy, 2010, 12: 1044-1055), as evidenced by an admission in the specification on page 16 at [0078].  

Claim interpretation:  The specification discloses that “the term “enrichment” means to grow and/or activate cells or to have grown and/or activated cells.  In the present specification, the term “activation” means to enhance or potentiate functions possessed by cells, particularly, NK cells.  Examples thereof include to enhance or potentiate cytotoxic function and the expression of NK cell surface receptors involved in activity and/or growth.”  (See [0057]).  Thus, the definition in the specification broadly encompasses NK cell growth, activation, potentiation of any function possessed by NK cells, including enhancement or potentiation of cytotoxic function, and/or upregulation or expression of NK cell surface receptors involved in activity and/or growth.  Also note the open transitional phrase “comprising” recited in the instant claims opens the claimed composition or kit to include additional components or ingredients. Also note that instant dependent claim 10 recites a bisphosphate derivative in the alternative to or union with a particular anti-CD3 antibody muromab-CD3; therefore the composition only need have one or the other said ingredient, but may comprise both.

The teachings and combination of WO2011096504 A1 in view of Wilcox et al, Khort et al and Galatiuc et al have been enunciated above, and will not be repeated herein, except to note that this combination does not teach that the composition or kit further comprises an anti-human CD3 antibody that is muromonab-CD3 (i.e., OKT3) at a concentration of 0.1 ng/ml to 10 ng/ml, as is recited in the alternative in instant dependent claim 10.

Sutlu et al  teach ex vivo expansion of NK cells from PBMCs using IL-2 and anti-CD3 antibody (Orthoclone OKT-3), wherein the final concentration of the antibody was 10 ng/ml (which is the higher end of the range recited  in instant dependent claim 10) (see entire reference, especially first three paragraphs of the methods section).

The admission in the specification on page 16 at [0078] is that muromonab-CD3 is also called Orthoclone OKT3.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have added the anti-CD3 antibody taught by Sutlu et al  at the concentration taught by Sutlu et al  to the composition and the kit of the combined art references.

One of ordinary skill in the art would have been motivated to do this in order to produce a composition/kit for the purpose of effectively stimulate human NK cells, and with a reasonable expectation of success since the references teach that these factors stimulate NK cells.
 
9.  No claim is allowed.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        




Applicant and the assignee of this application are requested to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application.

Applicant has submitted Applicant’s reference WO2011096504 A1 (translation provided herewith).  WO2011096504 A1 exemplifies using an anti-CD16 antibody that is termed “(Clone 3GB, Beckman Coulter)” ([0115]), which appears to be a typographical or translation error.  

The instant specification discloses the anti-human CD16 monoclonal antibody termed “3G8”, e.g., at [0073], [0120] ) and also discloses what appears to be the same antibody, but termed “3GB”, e.g., “(Clone 3 GB, Beckman Coulter, Inc.) “at ([0174]).  

Evidentiary reference Beckman Coulter (2022) discloses the anti-CD16 monoclonal antibody “3G8” but there is no evidence of record for an anti-CD16 antibody named “3GB” that is sold by Beckman Coulter.   

Applicant is required disclose if the 3G8 and 3GB are the same antibody, (and if so, to correct the designation in the instant specification indicating a spelling error and pointing out the locations of “3G8” in the specification).

Note that compliance with the above request cannot reasonably be considered burdensome since the inventor was aware of this reference as the reference is the inventors’ own reference. 

The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  

Failure to comply with this request may be held to be non-responsive.

Also note that any rejection in a subsequent Office Action using the identified reference will not be considered a new ground of rejection.


/G. R. EWOLDT/Primary Examiner, Art Unit 1644